






S E R V I C E - B A S E D


R E S T R I C T E D S T O C K A W A R D C E R T I F I C A T E


Non-transferable
G R A N T T O


__________________
(“Grantee”)


by CatchMark Timber Trust, Inc. (the “Company”) of
_____ shares of its Class A common stock, $0.01 par value (the “Shares”)


pursuant to and subject to the provisions of the CatchMark Timber Trust, Inc.
Amended and Restated 2005 Long-Term Incentive Plan (the “Plan”) and to the terms
and conditions set forth on the following pages of this award certificate (this
“Certificate”). Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Plan.


The Shares will vest (become non-forfeitable) as to the percentages of the
Shares and on the respective dates specified in the following schedule, provided
that Grantee is employed by the Company on each such date:


Vesting Date
 
Percent of Shares Vested
 
 
 
 
 
 
 
 
 
 
 
 





By accepting the Shares, Grantee shall be deemed to have agreed to the terms and
conditions set forth in this Certificate and the Plan.


IN WITNESS WHEREOF, CatchMark Timber Trust, Inc., acting by and through its duly
authorized officers, has caused this Certificate to be duly executed.




CATCHMARK TIMBER TRUST, Inc.




By:
Its:
Grant Date:









--------------------------------------------------------------------------------






TERMS AND CONDITIONS
1. Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or terminated.
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered to or in favor of any party, or be
subjected to any lien, obligation or liability of Grantee to any other party. If
Grantee’s employment with the Company terminates for any reason other than as
set forth in subsections (b) or (c) of Section 2 hereof, then Grantee shall
forfeit all of Grantee’s right, title and interest in and to the Restricted
Shares as of the date of termination, and such Restricted Shares shall revert to
the Company immediately following the event of forfeiture. The restrictions
imposed under this Section 1 shall apply to all Shares or other securities
issued with respect to Restricted Shares hereunder in connection with any
merger, reorganization, consolidation, recapitalization, stock dividend or other
change in corporate structure affecting the Shares.
2. Expiration and Termination of Restrictions. The restrictions imposed under
Section 1 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):
(a) as to the number of the Restricted Shares specified on the cover page
hereof, on the respective dates specified on such cover page, provided that
Grantee is employed by the Company on each such date;
(b) as to all of the Restricted Shares, upon termination of Grantee’s employment
by the Company without Cause or by Grantee for Good Reason (as such terms are
defined in Grantee’s Employment Agreement with the Company, dated as of
________);
(c) as to all of the Restricted Shares, upon termination of Grantee’s employment
by the Company by reason of Grantee’s death or Disability; or
(d) as to all of the Restricted Shares, upon the occurrence of a Change in
Control.
3. Delivery of Shares. The Shares will be registered in the name of Grantee as
of the Grant Date and may be held by the Company during


 


the Restricted Period in certificated or uncertificated form. Any certificate
for the Restricted Shares issued during the Restricted Period shall bear a
legend in substantially the following form (in addition to any legend required
under applicable state securities laws): “This certificate and the shares of
stock represented hereby are subject to the terms and conditions (including
forfeiture and restrictions against transfer) contained in a Restricted Stock
Certificate between the registered owner of the shares represented hereby and
CatchMark Timber Trust, Inc. Release from such terms and conditions shall be
made only in accordance with the provisions of such Certificate, copies of which
are on file in the offices of CatchMark Timber Trust, Inc.” Stock certificates
for the Shares, without the first above legend, shall be delivered to Grantee or
Grantee’s designee upon request of Grantee after the expiration of the
Restricted Period, but delivery may be postponed for such period as may be
required for the Company with reasonable diligence to comply, if deemed
advisable by the Company, with registration requirements under the 1933 Act,
listing requirements under the rules of any Exchange, and requirements under any
other law or regulation applicable to the issuance or transfer of the Shares.
4. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting and dividend rights with respect to the Shares during and after
the Restricted Period. If Grantee forfeits any rights he may have under this
Certificate in accordance with Section 1, Grantee shall no longer have any
rights as a stockholder with respect to the Restricted Shares or any interest
therein and Grantee shall no longer be entitled to receive dividends on such
stock.
5. No Right of Continued Employment. Nothing in this Certificate shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in the employ of the Company or any Affiliate.
6. Payment of Taxes. Upon issuance of the Shares hereunder, Grantee may make an
election to be taxed upon such award under Section 83(b) of the Code (an “(83(b)
Election”). To effect such 83(b) Election, Grantee may file an appropriate
election with Internal Revenue Service within 30 days after award of the Shares
and otherwise in accordance









--------------------------------------------------------------------------------




9.    Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.
10.    Successors. This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.
11.    Severability. If any one or more of the provisions contained in this
Certificate are invalid, illegal or unenforceable, the other provisions of this
Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.
12.    Notice. Notices and communications under this Certificate must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to: CatchMark Timber Trust, Inc., 6200 The Corners
Parkway, Norcross, Georgia 30092, Attn: Secretary, or any other address
designated by the Company in a written notice to Grantee. Notices to Grantee
will be directed to the address of Grantee then currently on file with the
Company, or at any other address given by Grantee in a written notice to the
Company.
13.    Compensation Recoupment Policy. The Units and any Shares issued
thereunder shall be subject to any compensation recoupment policy of the Company
that is applicable by its terms to Grantee and to awards of this type.


 
 





--------------------------------------------------------------------------------




with applicable Treasury Regulations. The Company or an employing Affiliate has
the authority and the right to deduct or withhold, or require Grantee to remit
to the Company, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the grant or vesting of the
Shares. If Grantee does not make an 83(b) election, and to the extent not
prohibited by applicable laws or regulations, the withholding requirement may be
satisfied, in whole or in part, by withholding from the award Shares having a
Fair Market Value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes, all in
accordance with such procedures as the Secretary establishes. If Grantee makes
an 83(b) election, and to the extent not prohibited by applicable laws or
regulations, the withholding requirement may be satisfied, in whole or in part,
by deducting any such taxes from any payment of any kind otherwise due to
Grantee. The obligations of the Company under this Agreement will be conditional
on such payment or arrangements, and the Company, and, where applicable, its
Affiliates will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to Grantee.


 
7. Clawback. The Shares shall be subject to any compensation recoupment policy
of the Company that is applicable by its terms to Grantee and to awards of this
type.
8. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.
9. Successors. This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.
10. Notice. Notices and communications under this Certificate must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to CatchMark Timber Trust, Inc., 6200 The Corners Parkway, Norcross,
Georgia 30092-3365: Attn: Secretary, or any other address designated by the
Company in a written notice to Grantee. Notices to Grantee will be directed to
the address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.







